Citation Nr: 0308384	
Decision Date: 05/02/03    Archive Date: 05/15/03

DOCKET NO.  95-13 638	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether a December 1965 rating decision, which reduced 
the veteran's rating for pilonidal sinus from 10 percent to 0 
percent, should be revised or reversed on grounds of clear 
and unmistakable error (CUE).

2.  Entitlement to an earlier effective date prior to October 
25, 1993 for a compensable (10 percent) rating for pilonidal 
sinus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active-duty from July 1960 to July 
1962.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from the decisions of the Department of Veterans 
Affairs (VA) Regional Offices (ROs) in New York, New York 
(New York RO) dated in December 1965 and in Newark, New 
Jersey (Newark RO) dated in February 1994 and January 1998.  
Subsequently, the case was transferred to the St. Petersburg, 
Florida Regional Office.

In April 1995 and June 1998, the veteran testified at RO 
hearings held at the Newark RO.  In July 1997, he also 
testified before the undersigned Veterans Law Judge at a 
Central Office (CO) hearing in Washington, D.C.  At the CO 
hearing, the veteran raised the issue of CUE in the December 
1965 rating decision, which reduced the previous 10 percent 
rating to 0 percent for his pilonidal sinus.  Copies of the 
transcripts of these hearings have been associated with 
claims file.

In November 1997, the Board found that the earlier effective 
date issue was inextricably intertwined with the CUE issue 
raised at the CO hearing and remanded the case to the Newark 
RO for consideration of veteran's claim of CUE in the New 
York RO's December 1965 rating decision, which reduced to 
noncompensable the veteran's rating for pilonidal sinus.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  In a January 
1998 rating decision, the Newark RO determined that no 
revision was warranted in the December 1965 decision, which 
reduced to noncompensable the veteran's rating for pilonidal 
sinus.  The veteran perfected a separate appeal on this issue 
and the case is now before the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  By a December 1965 rating decision, the New York RO 
reduced the veteran's disability rating for pilonidal sinus 
from 10 percent to 0 percent, effective March 1, 1966.

2.  The statutory and regulatory provisions in existence at 
the time of the
December 1965 rating decision were not correctly applied.

3.  The December 1965 rating decision contains an error that, 
had it not been made, would manifestly change the outcome of 
the claim.

4.  The veteran is entitled to restoration of a compensable 
(10 percent) rating for pilonidal sinus for the period prior 
to October 25, 1993, beginning March 1, 1966.


CONCLUSIONS OF LAW

1.  The criteria for the revision of the December 1965 rating 
decision, which reduced from 10 percent to 0 percent the 
disability rating for the veteran's pilonidal sinus, on the 
grounds of CUE have been met.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. § 3.105(a) (2002).

2.  The criteria for assignment of an earlier effective date 
of March 1, 1966 for a compensable (10 percent) rating for 
pilonidal sinus have been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This liberalizing legislation is 
applicable to the veteran's claim.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim and provides that VA will notify the claimant 
and the claimant's representative, if any, of information 
required to substantiate a claim and will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  VA 
has also revised the provisions of 38 C.F.R. § 3.159 in view 
of the new statutory changes. See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
is effective August 29, 2001.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

In this case, there is no possibility that any evidence could 
be obtained that would be relevant to the legal questions 
involved.  In other words, there is no evidence that could be 
obtained that would have any effect on the outcome of these 
claims.

With CUE claims, there is, by law, no additional relevant 
evidence to be obtained. Whether a prior decision was clearly 
and unmistakably erroneous is based on the evidence of record 
at that time.  See, e.g., Russell v.  Principi, 3 Vet. App. 
310 (1992).  The United States Court of Appeals for Veterans 
Claims (the Court) recently held that the VCAA has no 
applicability to CUE claims.  See Dobbin v. Principi, 15 Vet. 
App. 323 (2001) (citing Livesay v. Principi, 15 Vet. App. 
165, 178-79 (2001) (en banc)); see also Pierce v. Principi, 
240 F.3d 1348, 1353 (Fed. Cir. 2001).

As discussed above, there also is, by law, no additional 
relevant evidence to be obtained with claims for earlier 
effective dates involving a finding of CUE in an earlier 
rating decision when an effective date of the date from which 
benefits would have been payable if the corrected decision 
had been made on the date of the reversed decision is 
established.  38 C.F.R. § 3.400(k) (2002).  Therefore, it is 
legally impossible to get an effective date any earlier than 
the date from which benefits would have been payable if the 
corrected decision had been made on the date of the reversed 
decision is established.

In this case, the veteran is not prejudiced by the Board's 
consideration of his claims as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
In essence, the veteran in this case has been notified as to 
the laws and regulations governing CUE and effective dates.  
He has, by information letters, rating actions, the 
statements of the case, the supplemental statements of the 
case, statements made at the various hearings, and a July 
2001 VCAA letter, been advised of the provisions of the VCAA, 
the evidence considered in connection with his appeal, and 
the evidence potentially probative of the claim throughout 
the procedural course of the claims process, to include the 
fact that CUE claims may be adjudicated based on 
consideration only of the evidence extant at the time of the 
decision in question.  See 38 C.F.R. § 3.159(b)(1), (e) 
(2002).  VA also has clarified what evidence would be 
required to establish an earlier effective date for his 
compensable rating and the appellant has been advised of the 
evidence considered in connection with this appeal, the 
evidence potentially probative of the claim throughout the 
procedural course of the claims process, and been notified of 
what information he could supply.  See id.  

Moreover, the appellant has provided testimony and argument 
in support of this appeal, thus curing (or rendering 
harmless) any previous omissions.  In particular, the Board 
observes that the veteran testified that he could not 
remember the names of any of the private physicians who had 
treated his philonidal sinus disorder except for Dr. S. 
Scuderi, whose records he had tried to obtain but was 
informed that such records no longer existed.  Where records 
are unavailable, "VA has no duty to seek to obtain that which 
does not exist."  Counts v. Brown, 6 Vet. App. 473, 477 
(1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).   Thus, 
the Board finds that the VA has obtained, or made reasonable 
efforts to obtain, all evidence, which might be relevant to 
the veteran's claims.  Finally, in light of the Board's 
decision restoring the 10 percent rating back to March 1, 
1966, the Board finds that there has been no prejudice to the 
veteran that would warrant further notification or 
development.  As such, the veteran's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  

I.  Pertinent Criteria

A.  Finality

VA regulations provide that, an appeal consists of a notice 
of disagreement filed in writing within one year of decision 
notification, and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. §§ 
19.112, 19.113, 19.116, 19.118 (1965).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification of such. 
38 U.S.C. § 4005(c) (1963); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1965) [38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2002)].

VA regulations also provide that previous determinations, 
which are final and binding, will be accepted as correct in 
the absence of CUE.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  38 C.F.R. 
§ 3.105(a) (1965, 2002).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. § 
3.105.  38 U.S.C. § 4005(c) (1963); 38 C.F.R. § 3.104(a) 
(1965, 2002).

Any application for a benefit that is received after final 
disallowance of an earlier claim will be considered a 
reopened claim if accompanied by new and material evidence.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.160(e) (2002).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (effective prior to August 29, 2001).  New and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

B.  CUE

The Court propounded a three-pronged test to determine 
whether CUE was present in a prior determination: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

The Court has also stated that CUE is a very specific and 
rare kind of "error."  The mere misinterpretation of facts 
does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  The error must be one, which would 
have manifestly changed the outcome at the time that it was 
made.  

It is a kind of error, of fact or of law, 
that when called to the attention of 
later reviewers compels a conclusion, to 
which reasonable minds could not differ, 
that the result would have been 
manifestly different but for the error. 
Thus, even where the premise of error is 
accepted, if it is not absolutely clear 
that a different result would have 
ensued, the error complained of cannot 
be, ipso facto, clear and unmistakable.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 
3 Vet. App. at 313).

Broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error cannot meet the specificity required 
to render a claim of CUE meritorious.  See Fugo, 6 Vet. App. 
at 44; see also Russell, 3 Vet. App. at 313-14.  Furthermore, 
any breach by VA of its duty to assist cannot form a basis 
for a claim of CUE because such a breach creates only an 
incomplete record rather than an incorrect one.  Crippen v. 
Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. 
App. 377 (1994).

C.  Effective Dates

The effective date for an increased rating will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, provided a claim is 
received within one year from such date; otherwise, the 
effective date for an increased rating will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b) (West 2002); 38 
C.F.R. 
§ 3.400(o) (2002).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2002).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155 (2002).

A VA examination report will be accepted as an informal claim 
for benefits once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree.  38 C.F.R. § 
3.157(b) and (b)(1) (2002).  The date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim.  The date of a uniformed service 
examination which is the basis for granting severance pay to 
a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim.  The date of admission to a non-VA hospital 
where a veteran was maintained at VA expense will be accepted 
as the date of receipt of a claim, if VA maintenance was 
previously authorized, but if VA maintenance was authorized 
subsequent to admission, the date VA received notice of 
admission will be accepted.  The provisions of this paragraph 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157(b) (2002).  Similarly, the date of receipt of 
evidence from a private physician or layman will be accepted 
when the evidence furnished by or in behalf of the claimant 
is within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits.  
Moreover, when authenticated evidence from state and other 
institutions is submitted by or on behalf of the veteran and 
entitlement is shown, date of receipt by the VA of 
examination reports, clinical records, and transcripts of 
records will be accepted as the date of receipt of a claim if 
received from State, county, municipal, recognized private 
institutions, or other Government hospitals.  Benefits will 
be granted if the records are adequate for rating purposes; 
otherwise findings will be verified by official examination.  
38 C.F.R. § 3.157.

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits under an existing law or for 
benefits under a liberalizing law or VA issue, if the report 
relates to a disability which may establish entitlement.  
Such evidence will also be accepted as an informal claim for 
pension previously denied for the reason the disability was 
not permanently and totally disabling.  Acceptance of a 
report of examination or treatment as a claim for increase or 
to reopen is subject to the requirements of 38 C.F.R. § 3.114 
with respect to action on VA initiative or at the request of 
the claimant and the payment of retroactive benefits from the 
date of the report or for a period of one year prior to the 
date of receipt of the report.

The VA is considered to have constructive notice of medical 
records in VA's possession.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  The doctrine of "constructive possession" 
of VA records laid out by the Court in Bell is not applicable 
prior to Bell, which was decided in 1992.  See Lynch v. 
Gober, 10 Vet. App. 127 (1997).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400 (2002).  Unless specifically provided, such 
determination is made on the basis of the facts found.  38 
C.F.R. § 3.400(a).

The award of benefits based on a finding of error in a prior 
decision under 38 C.F.R. § 3.105 is the date from which 
benefits would have been payable if the corrected decision 
had been made on the date of the reversed decision.  38 
C.F.R. 
§ 3.400(k).

Further, unless specifically provided otherwise, the 
effective date of an award of compensation based on a claim, 
which has been reopened after final adjudication, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of the receipt of the application.  38 
U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(1)(ii), (r).

II.  Analysis

In a December 1962 rating decision, the Brooklyn, New York RO 
granted service connection for pilonidal cyst and assigned a 
10 percent disability rating effective from July 1962, the 
veteran's discharge from service.  That decision was based on 
an induction examination, which was negative in regard to a 
pilonidal cyst.  Although there was no evidence of treatment 
during service for a pilonidal cyst, at the time of discharge 
pilonidal cyst and sinuses were noted.  At a November 1962 VA 
examination, the veteran complained of cyst drainage at 
times.  On examination, there were multiple depressions over 
the sacro-coccygeal region and the lower one was red.  No 
discharge was visible.  The diagnosis was pilonidal cyst. 

At a November 1964 VA examination, the veteran complained of 
occasional discharge and pain.  On examination, a pilonidal 
cyst with discharging sinuses at the lower end was found.  
The examiner noted that there were several fine pinpoint 
sinuses that were not discharging.  There was no swelling or 
tenderness noted.  The diagnosis was pilonidal cyst - active.

In a November 1964 rating decision, the New York RO confirmed 
the veteran's 10 percent rating.

In a December 1965 rating decision and letter to the veteran, 
the New York RO found that the evidence established that the 
veteran's service connected pilonidal cyst condition had 
improved, proposed to reduce his disability rating from 10 
percent to 0 percent, and gave the veteran 60 days to submit 
additional evidence to show that the reduction should not be 
made.  If no such evidence was received by the end of that 
period, the veteran's disability compensation would be 
terminated effective March 1, 1966.  This decision was based 
on a November 1965 VA examination, which revealed several 
small sinuses over the coccyx.  No drainage or induration was 
noted.  The diagnosis was pilonidal sinus.  The examiner did 
not fill out any other part of the examination report except 
to note that the veteran had a pilonidal cyst.  A report had 
been received from the VA outpatient clinic indicating that 
there were no records of any treatment for the veteran.  

The veteran did not submit a notice of disagreement (NOD) 
within one year of notification.

In October 1993, the veteran sought an increased 
(compensable) rating for his pilonidal sinus condition.

At a January 1994 VA examination, the veteran related a 
history of pilonidal sinus since 1962.  He indicated that he 
had been seen by several doctors between 1962 and 1969 for 
recurrent pain and pressure, followed by foul-smelling 
drainage, particularly in hot weather.  The veteran stated 
that his disorder worsened with pressure and prolonged 
sitting.  On examination, there was erythema of the upper 
intergluteal fold with some 3.5 by 0.5-centimeter depression 
and a 0.2 by 0.2-centimeter opening at the lower end.  The 
diagnosis was pilonidal sinus with recurrent pain and 
drainage, interferes with veteran's personal life because of 
the foul smell.

In a February 1994 rating decision, the Newark RO assigned a 
10 percent rating for pilonidal sinus effective the date of 
claim, October 25, 1993.  That decision was based on the 
recent examination, which indicated the veteran had a 
draining sinus, which had reoccurred over the last 30 years, 
was painful and interfered with his personal life because of 
the odor.  The veteran perfected an appeal on the issue of 
entitlement to an effective date earlier than October 25, 
1993.

The veteran testified at three separate hearings and 
contended that the effective date should include the 
intervening period between March 1, 1966 and October 25, 
1993, when his rating had been reduced to 0 percent.  He 
stated that his pilonidal sinus has not improved since it was 
first diagnosed, that it was not amenable to surgical 
improvement, and that he had to self-treat the condition.  At 
the July 1997 CO hearing, the veteran acknowledged receiving 
notification of the December 1965 rating decision and the 
right to appeal it.  He added, however, at that time, he was 
busy attending two colleges while working full-time and going 
through treatment with doctors and fertility clinics, as his 
new wife was having problems conceiving a child.  But the 
veteran also raised the issue of CUE in the December 1965 
rating decision, which reduced the previous 10 percent rating 
to 0 percent for his pilonidal sinus.

In a January 1998 rating decision, the Newark RO determined 
that no revision was warranted in the December 1965 rating 
decision, which reduced to noncompensable the veteran's 
rating for pilonidal sinus.

The Board notes that the compensable rating for the veteran's 
service-connected pilonidal sinus disorder was in effect for 
less than 5 years prior to its reduction in March 1966, and 
normally the provisions of 38 C.F.R. § 3.344 would not be 
applicable.  See 38 C.F.R. § 3.344(c) (1965) (which 
stipulates that the provisions of paragraphs (a) and (b) of 
this section apply to ratings which had continued for long 
periods at the same level (5 years or more)).  However, the 
exception in 38 C.F.R. § 3.344(c) does not apply to disorders 
like pilonidal sinus, which are chronic, wax and wane and are 
unlikely to improve.  Thus, the Board finds that the 
provisions of paragraphs (a) and (b) of 38 C.F.R. § 3.344 did 
apply at the time of the Newark RO's December 1965 decision.  
At that time, paragraph (a) provided that:

[r]ating agencies will handle cases 
affected by change of medical findings or 
diagnosis, so as to produce the greatest 
degree of stability of disability 
evaluations consistent with the laws and 
Veterans Administration regulations 
governing disability compensation and 
pension.  It is essential that the entire 
record of examinations and the medical-
industrial history be reviewed to 
ascertain whether the recent examination 
is full and complete, including all 
special examinations indicated as a 
result of general examination and the 
entire case history.  This applies to 
treatment of intercurrent diseases and 
exacerbations, including hospital 
reports, bedside examinations, 
examinations by designated physicians, 
and examinations in the absence of, or 
without taking full advantage of, 
laboratory facilities and the cooperation 
of specialists in related lines.  
Examinations less full and complete than 
those on which payments were authorized 
or continued will not be used as a basis 
of reduction.  Ratings on account of 
diseases subject to temporary or episodic 
improvement . . . will not be reduced on 
any one examination, except in those 
instances where all the evidence of 
record clearly warrants the conclusion 
that sustained improvement has been 
demonstrated. . . . Moreover, though 
material improvement in the physical or 
mental condition is clearly reflected the 
rating agency will . . . consider . . . 
whether the evidence makes it reasonably 
certain that the improvement will be 
maintained under the ordinary conditions 
of life.

38 C.F.R. § 3.344(a) (1965).

A complete and thorough review of the December 1965 rating 
decision indicates that the Newark RO did not consider the 
provisions of 38 C.F.R. § 3.344(a).  In this regard, the 
Board notes that both the November 1962 and 1964 VA 
examinations, which the RO used to initially award and 
continue the 10 percent rating for the veteran's service-
connected pilonidal cyst/sinus disability in the December 
1962 and the November 1964 rating decisions, included the 
veteran's complaints of occasional discharge and pain.  The 
later VA examination conducted in the November 1965, which 
was used as the basis of the Newark RO's December 1965 
reduction in the rating assigned to the veteran's service-
connected pilonidal sinus disability from 10 percent to a 0 
percent level, did not include information on the veteran's 
complaints and, according to the veteran's testimony, the 
examiner did not ask the veteran to describe his symptoms.  
Even so, on examination, the November 1965 VA examiner found 
several small sinuses over the coccyx and continued the 
diagnosis of pilonidal sinus.  

Thus, the medical evidence available at the time of the 
December 1962 and November 1964 rating decisions and 
assignment of the 10 percent rating for this disability 
reflected the presence of a chronic disorder which would wax 
and wane and was characterized by occasional pain and foul-
smelling discharge.  The November 1962 examiner indicated 
some redness and the November 1964 examiner indicated that 
the disorder was active.

Clearly, this medical evidence does not demonstrate a 
sustained improvement in the veteran's service-connected 
pilonidal sinus disorder over the course of two examinations.  
In fact, it shows that the November 1965 examiner did not 
even inquire as to the veteran's symptomatology.  Without 
evidence of sustained improvement in this service-connected 
disability, a reduction in the rating assigned to the 
disorder was not proper.  See 38 C.F.R. § 3.344(a) (1965).

Significantly, therefore, if the Newark RO had considered the 
provisions of 38 C.F.R. § 3.344(a) (1965) at the time of its 
November 1965 decision, the outcome of the Newark RO's 
determination at that time would have been manifestly 
different.  In other words, consideration of the provisions 
of 38 C.F.R. § 3.344(a) at the time of that decision would 
have resulted in a finding that the reduction of the rating 
assigned to the veteran's service-connected pilonidal sinus 
disability was improper.  As such, the Board must conclude 
that CUE was committed in the December 1965 rating decision 
reducing to 0 percent the rating for this service-connected 
disability.  

The award of benefits based on a finding of error in a prior 
decision under 38 C.F.R. § 3.105 is the date from which 
benefits would have been payable if the corrected decision 
had been made on the date of the reversed decision, in this 
case March 1, 1966, the date the veteran's compensable rating 
was terminated.  38 C.F.R. § 3.400(k).



Accordingly, the criteria to restore a 10 percent rating, 
effective from March 1, 1966, have been met.  Thus, the 
criteria for an earlier effective date prior to 
October 25, 1993 have been met.  


ORDER

Clear and unmistakable error having been found in the 
December 1965 rating decision, the veteran's 10 percent 
disability rating for his service-connected pilonidal sinus 
is restored, effective the date of the reduction, March 1, 
1966, subject to laws and regulations governing the payment 
of monetary benefits.

Entitlement to an earlier effective date prior to October 25, 
1993 for a compensable (10 percent) rating for pilonidal 
sinus is granted.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

